DETAILED ACTION
The response filed 5/3/21 is entered. Claims 1, 4, 7, 9, and 11 are amended. Claims 2, 3, 5, 6, 8 and 10 are cancelled. Claim 12 is new. Claims 1, 4, 7, 9, 11, and 12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 5/3/21 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matoba, US-20190116356.
In regards to claim 1 and the associated method claim 7, Matoba discloses a control device (Fig. 1, 100 information processing device) which controls a first display device and a second display device (Par. 0122-126 the user providing user setting and projector parameters which are output to an image projection apparatus), the control device comprising: a display panel (Fig. 1, 106 display unit) which displays an item screen used for adjustment of a focal point of the first display device (Fig. 10 third setting image; Par. 0144 using a pulldown menu, i.e. an input unit, to switch between different projectors, i.e. between a first and a second projector, wherein the button shows the currently selected projector and includes a list of all the projectors; Fig. 12, 39 lens shift; Par. 0149 changing a lens shift amount which changes where the projector is focused, i.e. focal point; Par. 0173 a focal distance, i.e. focal point, is changed via lens parameters), an item screen used for displaying a test pattern of the first display device (Fig. 10 third setting image; Par. 0144 using a pulldown menu, i.e. an input unit, to switch between different projectors, i.e. between a first and a second projector, wherein the button shows the currently selected projector and includes a list of all the projectors; Fig. 14, 16 blending guide input unit; Par. 0018,0019, 0143 generating a simulation image including a guide frame, i.e. test pattern, used for blending a plurality of images from the projection apparatuses), an item screen used for adjustment of a focal point of the second display device (Fig. 10 third setting image; Par. 0144 using a pulldown menu, i.e. an input unit, to switch between different projectors, i.e. between a first and a second projector, wherein the button shows the currently selected projector 
In regards to claim 4 and the associated method claim 12, Matoba, Tsai, and Kadota, as combined above, disclose displaying the item screen used for displaying the test pattern of the second display device includes displaying a button used for displaying the test pattern at an initial state (Fig. 10 third setting image; Par. 0144 using a pulldown menu, i.e. an input unit, to switch between different projectors, i.e. between a first and a second projector, wherein the button shows the currently selected projector and includes a list of all the projectors; Fig. 14, 16 blending guide input unit; Par. 0018,0019, 0143 generating a simulation image including a guide frame, i.e. test pattern, used for blending a plurality of images from the projection apparatuses; sub-items under each projector are the “item screens”; changing from one projector item screen to another projector item screen therefore stops that item screen from being displayed as each projector has its own individualized settings; using the pull down menu to switch to the second display device, which stops the displaying of the item screen of the first display; when the simulated image displays the projected checkered or other image, i.e. test image, it is in an initial state).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	5/20/21

/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622